DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quick et al. (US 2008/0093808 A1) hereinafter Quick.
Claim 10:
Quick discloses a method for manufacturing an engine gasket, comprising: applying a first laser beam to a section of a metal plated layer of a metal base of the engine gasket to form a laser treatment section, wherein the first laser beam has a first power value that microscopically modifies a surface profile of a surface of the metal plated layer with a microscopic topology with a plurality of raised peaks and a plurality of trenches without removing material from the metal plated layer; wherein the laser treated section has greater stiffness than other sections of the metal base. [¶¶0048-0049; Figs. 3a-d]
Claim 12:
Quick, as shown in the rejection above, discloses all the limitations of claim 10.
Quick also discloses further comprising applying a second laser beam to a portion of the surface of the metal plated layer, wherein the second laser beam has a second power value which is greater than the first power value and removes one or more targeted sections of the metal plated layer. [¶0012]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Quick in view of Udagawa (JPH11201286A) hereinafter Udagawa.
Claim 1:
Quick discloses a gasket, comprising: a metal base [Fig. 1, Item 1]; and wherein at least a portion of the surface in the metal plated layer includes a laser treated section that includes a microscopic topology with a plurality of raised peaks and a plurality of trenches and has greater stiffness than other sections of the metal base; and [¶¶0048-0049; Figs. 3a-d] wherein the laser treated section is arranged in a mid-span that is arranged between two cylinder openings.
Quick doesn’t explicitly disclose a metal plated layer including a metal deposited on and extending across at least a portion of a metal base, wherein the metal plated layer includes a surface.
However, Udagawa does disclose a metal plated layer including a metal deposited on and extending across at least a portion of a metal base, wherein the metal plated layer includes a surface [Fig. 2, Items 2a, 2b; ¶0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the gasket of Quick by adding the metal plated layer of Udagawa to improve sealability of the gasket [¶0009].
Claim 2:
Quick and Udagawa, as shown in the rejection above, discloses all the limitations of claim 1.
Quick also discloses a height variance of the plurality of raised peaks and the plurality of trenches is twenty microns or less. [¶¶0025]
Quick and Udagawa disclose the invention essentially as claimed as discussed above but do not expressly disclose wherein the laser treated section is localized in the mid-span.
It appears that the device of Quick in view of Udagawa would operate equally well with the claimed localized treatment section. Further, applicant has not disclosed that the localized treatment area solves any stated problem or is for any particular purpose, indicating simply that treatment area exists in that location.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause he device of Quick and Udagawa to have the laser treated section is localized in the mid-span because it appears to be an arbitrary design consideration which fails to patentably distinguish over the prior art.
Claim 3:
Quick and Udagawa, as shown in the rejection above, discloses all the limitations of claim 1.
Quick doesn’t explicitly disclose wherein the metal base comprises steel and the metal plated layer comprises aluminum.
However, Udagawa does disclose wherein the metal base comprises steel and the metal plated layer comprises aluminum. [Fig. 2, Items 2a, 2b; ¶0012]
Claim 4:
Quick and Udagawa, as shown in the rejection above, discloses all the limitations of claim 1.
Quick doesn’t explicitly disclose wherein the metal plated layer comprises at least one of copper, and Nickel-Polytetrafluoroethylene (PTFE).
	However, Udagawa does disclose wherein the metal plated layer comprises at least one of copper, and Nickel-Polytetrafluoroethylene (PTFE). [Fig. 2, Items 2a, 2b; ¶0012]
Claim 5:
Quick and Udagawa, as shown in the rejection above, discloses all the limitations of claim 1.
Quick and Udagawa disclose the invention essentially as claimed as discussed above but do not expressly disclose wherein the plurality of raised peaks and the plurality of trenches are arranged in concentric arcs.
 	It appears that the device of Quick in view of Udagawa would operate equally well with the claimed treatment section. Further, applicant has not disclosed that the concentric arc treatment area solves any stated problem or is for any particular purpose, indicating simply that treatment area exists in that location.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause he device of Quick and Udagawa to have wherein the plurality of raised peaks and the plurality of trenches are arranged in concentric arcs because it appears to be an arbitrary design consideration which fails to patentably distinguish over the prior art.
Claim 6:
Quick and Udagawa, as shown in the rejection above, discloses all the limitations of claim 1.
Quick also discloses wherein the plurality of raised peaks and the plurality of trenches are arranged in a grid pattern. [¶¶0048-0049; Figs. 3a-d]
Claim 7:
Quick and Udagawa, as shown in the rejection above, discloses all the limitations of claim 1.
Quick also discloses wherein the metal plated layer does not include recessed sections formed via a laser material removal process. [Fig. 1, Item 5]
Claim 8:
Quick and Udagawa, as shown in the rejection above, discloses all the limitations of claim 1.
Quick doesn’t explicitly disclose wherein the metal plated layer has a lower melting point than the metal base.
However, Udagawa does disclose wherein the metal plated layer has a lower melting point than the metal base. [Fig. 2, Items 2a, 2b; ¶0012]

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Quick and Udagawa as applied to claim 1 above, and further in view of Uogairi (JP2012082851A) hereinafter Uogairi.
Claim 9:
Quick and Udagawa, as shown in the rejection above, discloses all the limitations of claim 1.
Quick doesn’t explicitly disclose wherein the metal base is included in a shim positioned between an upper section and a lower section that each include a raised bead.
However, Uogairi does disclose wherein the metal base is included in a shim positioned between an upper section and a lower section that each include a raised bead. [Items 6, 4a, 5a]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the gasket of Quick and Udagawa by adding the shim of Uogairi to improve compression of the gasket therefore improving the seal.

Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Quick.
Claim 13:
Quick, as shown in the rejection above, discloses all the limitations of claim 12.
Quick teaches all of the claimed features but is silent as to where the second power value is greater than or equal to five watts. It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation, see MPEP 2144.05 II A. 
Note that in the MPEP it says that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, see MPEP 2144.05 B. Also, if the prior art does not recognize that the variable has an effect on the system, the parameter optimized is not recognized in the art to be a result- effective variable. Therefore, in order to properly use Optimization of parameters, the prior art must recognize the variable. You must find a teaching in the art.
Claim 14:
Quick, as shown in the rejection above, discloses all the limitations of claim 12.
Quick teaches all of the claimed features but is silent as to where wherein the first power value is greater than or equal to three watts. It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation, see MPEP 2144.05 II A. 
 	Note that in the MPEP it says that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, see MPEP 2144.05 B. Also, if the prior art does not recognize that the variable has an effect on the system, the parameter optimized is not recognized in the art to be a result- effective variable. Therefore, in order to properly use Optimization of parameters, the prior art must recognize the variable. You must find a teaching in the art.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Quick as applied to claim 10 above, and further in view of Udagawa.
Claim 11:
Quick, as shown in the rejection above, discloses all the limitations of claim 10.
Quick doesn’t explicitly disclose further comprising: prior to applying the first laser beam, plating the metal base with a plating material different from the metal base to create the metal plated layer.
However, Udagawa does disclose further comprising: prior to applying the first laser beam, plating the metal base with a plating material different from the metal base to create the metal plated layer. [Fig. 2, Items 2a, 2b; ¶0012]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the gasket of Quick by adding the metal plated layer of Udagawa to improve sealability of the gasket [¶0009].

Claim(s) 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quick, Uogairi, and Udagawa.
Claim 15:
Quick discloses an engine cylinder head gasket, [Fig. 1, Item 1] wherein the at least one metal plated layer includes a laser induced topographical variance that comprises a plurality of microscopic raised ridges and a plurality of microscopic trenches and [¶¶0048-0049; Figs. 3a-d] are located in a mid-span between adjacent cylinder openings; and wherein the laser induced topographical variance has greater stiffness than other sections of the metal base. [Figs. 1-2, Item 3, 4, 6]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the gasket of Quick and Udagawa by adding the shim of Uogairi to improve compression of the gasket therefore improving the seal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the gasket of Quick by adding the metal plated layer of Udagawa to improve sealability of the gasket [¶0009].
Claim 16:
Quick, Uogairi, and Udagawa, as shown in the rejection above, disclose all the limitations of claim 15.
Quick doesn’t explicitly disclose further comprising an upper section including a first raised bead and a lower section including a second raised bead, wherein the shim is positioned between the upper section and the lower section.
However, Uogairi does disclose further comprising an upper section including a first raised bead and a lower section including a second raised bead, wherein the shim is positioned between the upper section and the lower section. [Items 4, 5, 6]
Claim 17:
Quick, Uogairi, and Udagawa, as shown in the rejection above, disclose all the limitations of claim 15.
Quick doesn’t explicitly disclose wherein the at least one metal plated layer comprises aluminum.
	However, Udagawa does disclose wherein the at least one metal plated layer comprises aluminum. [Fig. 2, Items 2a, 2b; ¶0012]
Claim 18:
Quick, Uogairi, and Udagawa, as shown in the rejection above, disclose all the limitations of claim 15.
Quick, Uogairi, and Udagawa disclose the invention essentially as claimed as discussed above but do not expressly disclose wherein the plurality of raised peaks and the plurality of trenches are arranged in concentric arcs.
 	It appears that the device of Quick, Uogairi, and Udagawa would operate equally well with the claimed treatment section. Further, applicant has not disclosed that the concentric arc treatment area solves any stated problem or is for any particular purpose, indicating simply that treatment area exists in that location.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause he device of Quick, Uogairi, and Udagawa to have wherein the plurality of raised peaks and the plurality of trenches are arranged in concentric arcs because it appears to be an arbitrary design consideration which fails to patentably distinguish over the prior art.
Claim 19:
Quick, Uogairi, and Udagawa, as shown in the rejection above, disclose all the limitations of claim 15.
Quick also discloses wherein the plurality of microscopic raised ridges have a height equal to or less than ten microns. [¶¶0025]
Claim 20:
Quick, Uogairi, and Udagawa, as shown in the rejection above, disclose all the limitations of claim 15.
Quick doesn’t explicitly disclose wherein the at least one metal plated layer plating comprises a first section with a single layer of metal plating material and a second section with multiple layers of plating material.
Quick, Uogairi, and Udagawa teaches all of the claimed features except for a second section with multiple layers of plating material. It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that placing a second section with multiple layers of plating material within the system does anything more than produce predictable results (i.e. providing for multiple layers of plating), the mere duplication of the plating layers in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Quick, Uogairi, and Udagawa to include a second section with multiple layers of plating material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Examiner, Art Unit 3747